Citation Nr: 1602614	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-02 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than February 27, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service from December 1968 to August 1971 in the United States Army.  He served in the Republic of Vietnam from July 1969 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that granted service connection for PTSD.  The Veteran, in a September 2009 statement filed within one year of the August 2009 rating decision, expressed disagreement with the effective date assigned for service connection.  

This appeal was processed using the Virtual VA electronic processing system and Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In December 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS folder.  


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  

2.  In May 2007, the Veteran submitted both a timely notice of disagreement and new and material evidence.

3.  The earliest date of claim for service connection, November 2, 2005, is later than the date entitlement arose.

4.  Aside from a February 1981 abandoned claim, there is no formal or informal claim seeking service connection for PTSD between the Veteran's discharge from service in August 1971 and the November 2, 2005 informal claim for service connection for PTSD.    


CONCLUSION OF LAW

The criteria are met for an earlier effective date of November 2, 2005, but no earlier, for the award of service connection for PTSD.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.156(b), 3.158, 3.160(c), 3.304(f), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.10, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In March 2009 and October 2009 VCAA letters, the Veteran was notified of the elements of an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In any event, in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements, including an effective date.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case by either the Veteran or his representative.  Therefore, no further VCAA notice is necessary for the downstream effective date issue. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and relevant medical records are associated with the claims file.  Additionally, a retroactive medical opinion is not necessary in this case as the issue of an earlier effective date is based on documents already of record.  

The Veteran has stated that he was hospitalized for PTSD, depression, alcohol dependence, and suicide attempts at the VA hospital in Brecksville, Ohio on multiple occasions (5 times) from 1980 to 1993.  See February 1981 claim; VA Forms 10-7131 dated in 1989; VA inpatient records dated in December 2005; VA nursing psychiatric note dated in April 2006; May 2007 Veteran's statement; and February 2009 Congressional letter from Veteran.  Yet there is no indication in the claims file that the RO secured these outstanding VA treatment records.  

In this regard, VA's duty to assist includes obtaining records of relevant VA medical treatment identified by the Veteran.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2).  However, any outstanding VA medical inpatient records dated from 1980 to 1993 would not be relevant for purposes of establishing an earlier effective date for PTSD.  As discussed below, the Veteran has suffered from PTSD since the time of his discharge from service in 1971.  Therefore, any VA medical records not currently secured could not alter the ultimate disposition of this earlier effective date appeal.  VA is not required to search for evidence which, even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Accordingly, there is no benefit to the Veteran in further delaying the final adjudication of his earlier effective date appeal by remanding the case to look for VA medical records that do not pertain to this issue.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).  Thus, VA's duty to assist the Veteran has also been satisfied. 

The Veteran presented testimony at a December 2015 videoconference hearing before the Board.  A VLJ who chairs a hearing must fulfill two duties.  38 C.F.R. 
§ 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  At the December 2015 hearing, the VLJ set forth the earlier effective date issue to be discussed at the opening of the hearing, identified the elements of assigning an effective date, and elicited pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim.  Additionally, the Veteran and his representative indicated actual knowledge of what was required to substantiate the earlier effective date claim.  See hearing testimony at pages 3-5, 14.  As such, the Board finds that VA complied with its duties.  38 C.F.R. 3.103(c)(2); Bryant, 23 Vet. App. at 492.

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The effective date for the grant of service connection following a final decision is the date of the reopened claim.  Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  When new and material evidence is received prior to the expiration of the appeal period (one year for a rating decision and 60 days for a SOC), it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  VA must evaluate submissions received during the appeal period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Section 3.156(b) is a veteran-friendly provision that allows the assignment of an effective date of the original claim when certain requirements are met.  See 72 Fed. Reg. 28,778 (May 22, 2007) (explaining that §§ 3.156(b) and 3.400 "provide a claimant-friendly effective date rule for awards based on evidence received while a claim is on appeal or before the appeal period expires").  

VA must look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

Appellate review of a rating decision is initiated by a NOD and completed substantive appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A regional office decision becomes final "only after the period for appeal has run."  Jennings v. Mansfield, 509 F.3d. 1362, 1368 (Fed. Cir. 2007).
A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3104(b), 3.105(a). 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in this case, the issue of CUE in a specific, prior RO decision has not been raised by the Veteran or his representative, and therefore, it is not before the Board at this time.  Rather, they have asserted that the prior June 2006 rating decision, which denied service connection for PTSD, did not become final.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran seeks an earlier effective date of November 2, 2005, based on his assertion that he filed an earlier claim for service connection for PTSD at that time.  He has argued that a June 2006 rating decision, which denied service connection for PTSD, was not final, because he filed a timely May 2007 NOD that the RO failed to acknowledge.  The Veteran also asserts that a separate May 2007 lay statement he submitted prior to the expiration of the appeal period for the June 2006 rating decision, served as new and material evidence under 38 C.F.R. § 3.156(b).  Thus, the November 2, 2005 claim for service connection for PTSD was still open and pending when service connection for PTSD was eventually granted.  See September 2009 and September 2010 NOD; December 2015 Veteran's statement; December 2015 hearing testimony.  

The Veteran's STRs dated from 1968 to 1971 are negative for any complaint, treatment, or diagnosis of a psychiatric disorder, to include PTSD.  However, the Veteran's DD-214 noted that he served in Vietnam.  In August 1971, the Veteran separated from active service.  

In February 1981, the Veteran submitted a formal claim for service connection "posttraumatic stress neurosis."  He indicated he was hospitalized for this disability in 1981.  

In a March 1981 letter to the Veteran, the RO advised the Veteran he needed to clarify why he believed he has PTSD, what life-threatening episodes he experienced which caused PTSD, and whether such an episode occurred before, in, or after his military service.  The RO noted that as soon as this information was received prompt action would be taken.  There was no response of record from the Veteran.  In June 1981, the RO issued a deferred rating decision noting that the claim should be disallowed.  

In 1989, the RO submitted VA Forms 10-7131 in order to secure potential VA inpatient records from the VA hospital in Brecksville, Ohio for the Veteran's depression and alcohol dependence.  No response from the VA hospital was forthcoming.  

On September 27, 2005, the Veteran submitted a formal claim for service connection for bilateral hearing loss, tinnitus, and a spinal condition.  There was no mention of a psychiatric disorder or PTSD.

On November 2, 2005, the Veteran filed an informal claim for service connection for PTSD.  

VA inpatient and outpatient treatment records dated in 2005 and 2006 reveal that the Veteran was tested for but not diagnosed with PTSD.  

In June 2006, the Veteran submitted a statement that his camp was attacked and submitted unit records confirming his exposure to enemy mortar attacks at Camp Eagle, Vietnam, in October 1969.  Therefore, his alleged in-service stressor was verified.  

In a June 2006 rating decision, the RO denied service connection for PTSD.  The RO determined that VA treatment records dated in 2005 and 2006 did not show a diagnosis for PTSD, despite verification of the Veteran's in-service mortar attack stressor.  

In a May 2007 statement, the Veteran requested reconsideration of the June 2006 rating decision that denied service connection for PTSD.  In a separate May 2007 lay statement from the Veteran, he provided more details about his psychiatric symptoms and treatment history since service.   

VA Vet Center records from Tucson, Arizona dated from 2007 to 2009 reveal treatment for and a diagnosis of PTSD in accordance with DSM-IV.  

In July 2009 and November 2014, VA psychological examiners diagnosed PTSD due to the Veteran's in-service stressor experiences.  It was noted that alcohol dependence, substance abuse, and depression associated with his service-connected PTSD began in 1971 after discharge from service and that the Veteran had self-medicated with multiple substances from the early 1970s due to his PTSD.   

In the August 2009 rating decision, the RO reopened the Veteran's claim for service connection for PTSD and granted service connection.  The RO assigned an effective date of February 27, 2009, which was the date of receipt of his claim to reopen.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The grant of service connection was based on the July 2009 VA psychological examiner's opinion that the Veteran had a diagnosis of PTSD related to his-inservice stressors.

In a September 2009 notice of disagreement (NOD), the Veteran expressed disagreement with the effective date assigned for the award of service connection for PTSD.  The appeal eventually reached the Board. 

Upon review of the evidence in this case, an earlier effective date of November 2, 2005, is warranted for the grant of service connection for PTSD.  As noted above, the RO denied the Veteran's prior claim for service connection for PTSD in a June 2006 rating decision.  The RO notified the Veteran of the June 2006 rating decision and apprised him of his appellate rights.  

However, in the present case, the June 2006 rating decision is not final for two reasons.  First, a review of the record reveals that, within one year of the June 2006 rating decision, the Veteran submitted a timely May 2007 NOD with the June 2006 denial of service connection for PTSD.  See 38 C.F.R. §§ 20.201, 20.302 (2015).  Specifically, in this May 2007 statement, the Veteran requested reconsideration of the June 2006 rating decision that denied service connection for PTSD.  This statement was tantamount to a timely NOD.  

Second, a review of the record reveals that, within one year of the June 2006 rating decision, additional medical and lay evidence was secured pertinent to the PTSD claim.  Specifically, in a separate May 2007 lay statement from the Veteran, he provided more details about his psychiatric symptoms and treatment history since service.  In addition, March 2007 to June 2007 VA Vet Center records from Tucson, Arizona revealed treatment for and a diagnosis of PTSD in accordance with DSM-IV.  Although the RO in the June 2006 rating decision did not cite or review these VA Vet Center records, they were still in VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Department of Veterans Affairs, Federal Benefits for Veterans and Dependents, 140 (2014 ed.).  

When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  The May 2007 Veteran's statement and the VA records dated in 2007 are new and material evidence in the present case.  That is, any interim submissions before finality attached to the June 2006 rating decision must be considered by VA as part of the pending appeal for the earlier November 2, 2005, claim for service connection for PTSD.  See Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011).  It follows that the June 2006 rating decision did not become final.  Thus, the date of claim is November 2, 2005.

The Veteran filed a claim for service connection for "posttraumatic stress neurosis" in February 1981.  As noted above, the RO responded with a March 1981 notice letter and June 1981 deferred rating decision.  The March 1981 notice letter stated that in order to take action on the Veteran's claim, the Veteran needed to clarify why he believed he has PTSD, what life-threatening episodes he experienced which caused PTSD, and whether such an episode occurred before, in, or after his military service.  The Veteran failed to respond to this letter.  There is no indication of nonreceipt, nor was the letter returned as undeliverable.  Where evidence requested in connection with a claim to reopen is not furnished within one year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (2015).  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a).  The Board finds that the February 1981 claim was abandoned.  The Veteran did not furnish evidence within one year after the March 1981 notice letter, as requested.  Where there is an abandoned claim, the Veteran must file a new claim, and the effective date will not be earlier than the date of receipt of the new claim, which in this case would be November 2, 2005, the current effective date assigned.  38 C.F.R. § 3.158(a).  

Aside from the February 1981 abandoned claim, the claims folder contains no other communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for PTSD after his discharge from service in August 1971 but before the November 2, 2005 effective date assigned.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Thus, the proper date of claim is the date that the November 2, 2005 claim for service connection for PTSD was received.  The Veteran and his representative have specifically requested this date as the date of claim.  

With regard to the date of entitlement, the term "date entitlement arose" is the date when the claimant met the requirements for the benefits sought, on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.  The date of entitlement in the present case is based on the legal requirements for PTSD: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in service stressor.  38 C.F.R. § 3.304(f) (2015).   

In this case, as to the date of entitlement, in July 2009 and November 2014, VA examiners diagnosed PTSD due to the Veteran's in-service stressor experiences.  It was noted that alcohol dependence, substance abuse, and depression associated with his service-connected PTSD began in 1971 after discharge from service, and that the Veteran "self-medicated" with multiple substances from the early 1970s due to his PTSD.  Thus, it can be inferred from the VA examiners' conclusions that the Veteran's PTSD symptoms had been present for 40 years since the time of his military service in 1971.  As such, the criteria for entitlement to service connection for PTSD were arguably met as early as 1971.  

Here, the date of claim (November 2, 2005) is later than the date entitlement arose for service connection for PTSD (1971).  Accordingly, the Board concludes that November 2, 2005, is the proper effective date for the award of service connection for PTSD.  38 U.S.C.A. § 5107(b). 
     

ORDER

An earlier effective date of November 2, 2005, but no earlier, for the award of service connection for PTSD is granted, subject to the law and regulations governing the payment of VA monetary benefits.    



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


